Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 1 of 8 PageID #: 481


  Declaration of Martin      s.   Gottesfeld:
       I, Martin S. Gottesfeld, declare that the following is true and correct
  under the penalty of perjury under the: laws of The United States pursuant to
  28 U.S.C. § 1746(1) and 1he Federal Rules of E'vidence on this twentieth (20th)
  of March, 2020:
       1. I am Martin S. Gottesfeld and I am the petitioner in the case of
  Gottesfeld v. Lamner, 2: 20-cv-00012-JRS-MJD (herein "the case"), currently .
  pending before The Honorable U.S. District Court for 1he Southern District of
  Indiana (herein ''The Court").
       2. I know from my personal experience, my litigation history, and my
  career as a Sr. systems engineer on the infrastructure services team of
  publicly-traded information-technology consultancy Edgewater Technology and
  other similar firms that Declarant Jenna Eppelin falsely averred under the
  penalty of perjury, "Gottesfeld is serving a 121[-]month sentence for
  Fraud ••• " Docket entry. (D.E.) 21-1 at 3 '1 4.
       3. In fact, I have never been charged with fraud.
       4. At best, Declarant Eppelin misinterpretted the "OFFENSE CODE" field
  in SENTRY and depicted in D.E. 21-1 at 6. This field does not accurately
  reflect a prisoner's offenses of conviction.               ~
       5. In order to produce an accurate result, one must use instead the
  "OFF/CHG" field, which in my case reflects accurately that I am serving a
  sentence for alleged violations of 18 u.s.c. § 371 (general conspiracy) and 18
  U.S.C. §§ 1030 a 5 A and 1030 c           B intentional damage to a protected~
  computer over          --neit er o     ic is "Fraud."
       6. 1he above demonstrates that mere "access" to SENIRY--which is all that
  Declarant Eppelin claimed she possesses in D.E. 21-1--is insufficient to
  produce reliable and accurate results from SENTRY absent computer skills and
  specialized training--neither of which Declarant Eppelin anywhere avers to
  possess.
        7. 1he respondent falsely avers that I "failed to exhaust" my
  administrative remedies before filing D.E. 1, but I did in fact exhaust, as is
  detailed in the instant petition and further reiterated in my reply to the
  respondent's answer.
       8. 1he "journalist" Josephine Wolff whose work is cited by the respondent
  in D.E. 21 at 1 n. 1 has undisclosed conflicts of interest permeating her
  coverage of my case.
       9. The respondent and Declarant Mr. D. Matthews misleadingly aver,
  respectively, ''At first glance, [Ms.] Eisele believed the Requests contained
  questions about Gottesfeld's Judgement and Commitment Order, which she
  addressed verbally," D.E. 21 at 2, and, "At first glance, [Ms.] Eisele
  believed Gottesfeld to be asking questions about his Judgment and Conmitment
  Order, which she addressed while speaking with him," D.E. 21-3 at 2 '1 6.
       10. In reality, the audio and video surveillance footage which I
  requested and The Court ordered preserved will show at the conclusion of
  discovery that agent of the respondent Ms. Rebekka Eisele read and fully
  understood the relevant demand, and rather than being "addressed verbally,"
  or "addressed while still speaking with" me, Ms. Eisele acknowledged, ''This
  will take some time," or words to similar effect.

                                    - Page 1 of 8 -
                                  - Page 20 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 2 of 8 PageID #: 482


       11. The respondent falsely avers that my demand, "was actually a demand
  for money," but that is manifestly false upon review of the demand itself.
       12. I was not trying to secure "a fraudulent release from custody," as
  the respondent avers, and this too is manifestly obvious upon review of the
  demand itself.
       13. The respondent falsely avers that I chose two alternate staff
  representatives when in reality I chose only one alternate. D.E. 21 at 3.
       14. The respondent falsely avers that my warden-appointed staff
  representative (WASR) ''made·a statement on" my behalf, but she did not. D.E.
  21 at 3.                                                                  -
       15. 1he respondent materially omits that during the DHO hearing I also
  stated that incident report 3338082 effectively renders D.C. Code § 16-1905
  unavailable to me and other prisoners ~including those committed into BOP
  custody by Washington, D.C., territorial courts). D.E. 21 at 3-4. Please cf.
  D.E. 1 at 21 ff 109 and D.E. 22 at 3-4, quoting 28 C.F.R. § 500.l(c) and citing
  28 C.F.R. Part 523 Sub rt D 28 C.F.R. Part 527 Sub~rt F, 28 C.F.R. §§
     • a        11 an      • , and Wilson v. Lockett,     13 U.S. Dist. LEXIS
        , Case No. : -cv- 065-JMS-MJD (S.D. Ind. June 17, 2013).
       16. I further note that my verified petition contains a much more
  comprehensive and unrebutted play-by-play of the DHO hearing and the events
  leading thereto. D.E. 1 at 10 ffff 39-198. Please cf. also Fed. R. Civ. P.
  8(b)(6).
       17. 1he respondent falsely avers, "Based upon the greater weight of the
  evidence, the DHO concluded that Gottesfeld committed the charged Prohibited
  Act." D.E. 21 at 4. In reality, however, discovery will reveal that I was
  correct When I initially alleged that the fix was in and the outcome of the
  DHO hearing had already been ordered before the DHO examined any of the
  evidence. D.E. 1 at 19 ff 97. Please see also D.E. 3-1 at 1.
       18. 1he respondent falsely avers, "Although [Gottesfeld] has submitted a
  total of 42 administrative[-]remedy requests during in[sic] his time in BOP
  custody, none were related to [the relevant] Incident Report. Nor does
  Gottesfeld dispute his failure to exhaust his administrative remedies ••• Given
  that, by his own admission, Gottesfeld has not even begun, let alone        ·
  completed, the administrative[-remedy] appeal process with respect to the
  challenged disciplinary action ••• " D.E. 21 at 7 (internal citations omitted).
  In reality, however--and as clearly pleaded in the instant verified petition--
  I had already exhausted the respondent's administrative-remedy program with
  respect to (1) the instant type of Due Process violation, (2) the instant type
  of obstruction of my access to the courts, and (3) the respondent's instant
  campaign of retaliation against my Constitutionally-protected litigation.
  Please see D.E. 18 at 30, 37-38;and 51-56.
       19. The respondent further materially omits that his retaliation rendered
  the administrative-remedy program (ARP) unavailable to me before I could file
  further grievances and the respondent materially misrepresents my position on
  the exhaustion of the ARP. D.E. 21 at 7. Please cf. D.E. 1 at 23 ffff 117-136.
        20. 1he respondent avers falsely, "the evidence against Gottesfeld was
  overwhelming." D.E. 21 at 9. In reality, however, the overwhelming docunentary
  evidence reflects that I made a lawful and Constitutionally-protected demand
  pursuant to a valid statute of law found in the respondent's own electronic
  law library and a relevant long-arm provision also found therein. Nowhere does

                                  - Page 2 of 8 -
                               - Page 21 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 3 of 8 PageID #: 483


   the respondent attempt to distinguish between the demand that I issued and
   what he would consider a fair use of these same statutes. In effect, the
   respondent is asking a U.S. court to place him above the law of a U.S.
   territory without pointing to a single superceding federal law, Constitutional
   provision, or binding treaty. D.E. 21-1 at 23.
        21. 1he respondent falsely avers, ''Gottesfeld had an opportunity to call
   witnesses and present evidence." D.E. 21 at 9. In reality, however, through no
   stipulation or assent on my part, I was not allowed to directly examine my
   witness because the DHO failed to bring him to the hearing and sua sponte
   chose only to allow my witness to suhnit a written statement, and, as already
   clearly pleaded in the instant petition, I was denied access to exculpatory
   evidence prior to the hearing, which, in turn, prevented me from completing a
   written statement to present as evidence. O.E. 1 at 19 ffff 99-100, at 20 ffff
   103-106 and at 22 ff 112; D.E. 21-3 at 22 arid D.E. 1at19 ff 99 and at 20 ff
                            0



   104.                                -
         22. 1he respondent further misrepresents the reason I wanted to obtain
   the exculpatory evidence prior to the hearing as opposed to having the DHO
   bring it to the hearing, i.e. my need to produce a written statement. Nowhere
   does the respondent rebut the fact that I was denied access to exculpatory
   evidence, including but not limited to the relevant statutes, court decisions,
   and surveillance footage, which in turn denied me the ability to produce a
   written statement as evidence. D.E. 21 at 9. Again, please cf. D.E. 1 at 19 ffff
   99-100 and at 20 ffff 103-106 and at 22 ~ 112.
         23. My written statement, based upon and able to cite to the video and
   audio evidence of Ms. Rebekka Eisele's clear comprehension of the instant
   demand on Friday, December 6th, 2020, as demonstrated through her verbal
   response thereto, as well as the relevant statutes and court decisions, would
   cause any reasonable and impartial decision maker to dismiss the incident
   report on Constitutional grounds. Therefore, the withholding of this evidence
   was prejudicial. Please contrast D.E. 21 at 9.
         24. '!he respondent falsely avers, "Gottesfeld's allegations that DHO
   Matthews was biased are similarly baseless." D.E. 21 at 9. '!he petitioner
   stands by his well-founded factual allegation that the outcome of the hearing
   was predetermined above DHO Matthews pay grade with his covert cooperation to
   impliment that outcome and the petitioner looks forward to discovery and
   showing the court the records of DHO Matthews's communications with the
   respondent and/or the respondent's other agents prior to the hearing.
         25. The respondent attempts to sew·confusion by falsely assertillg that I
   claimed that my "custody violates 18 U.S.C. section 3621(c) because [I have]
   never received an 'endorsed return.'" D.E. 21at11, citing D.E. 1 at 5-7. 1he
   Court should pay no heed to this gratuitous denial of a non-existent claim.
   Please cf~ D.E. 1 at 5 ff 14, quoting 18 U.S.C. § 3621 c (alteration[] in
   original) , "~ • • a copy of the order sha       e i vere to such person [in
   charge of such facility] ••• " and D.E. 22 af 2 (filed before the resQOndent's
   instant answer, but not entered until after it), ''1he plaintiff[sicJ notes
   that •• ~ he: understands that the 'copy of the order' contemplated by the
   statute 'shall be delivered to such person' who is 'in charge of a penal or
   correctional facility,' and not to the prisoner."
         26. 1he respondent falsely avers that I ended my hunger strike prior to
   my eviction from the SHU. D.E. 21 at 12. In reality, however, I had not, -
   though I did anticipate the respondent's frivolous claim. D.E. 19.

                                  - Page 3 of 8 -
                                - Page 22 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 4 of 8 PageID #: 484


        27. The respondent falsely implies that the respondent has no plan to
  place me back in the special-housing unit (SHU) in solitary confinement and
  that my knowledge of his affirmative plan to do so is "unsupported
   'speculation."' D.E. 21 at 12. The respondent materially omits that he is
  now holding bacK the adjudication of another unconstitutional 200-series
  incident report until after the entry of judgment in the case specifically so
  that he can then return me to the SHU. This misleading conduct echoes the same
  respondent's deception of The Court in the previous case of Hill v. Lamer[sic].
  The petitioner highlights D.E. 1 at 27 mr 137-138 and Fed. R. Civ. P. 8{b)(6).
  Please see also D.E. 1 at 28 ffff 139-183.
        28. The respondent materially omits citation to Sandin v. Conner and
  fails· to rebut the relevant conditions·of confinement in the FCI Terre Haute
  co1TinUnications-management unit (CMU) special-housing unit (SHU). D.E. 21 at
  12-13. The petitioner notes D.E. 1 at 38 ffff 184-198, and, again, Fed. R. Civ.
  P. 8(b)(6).
       29. The respondent falsely avers, "Nor can Gottesfeld show his placement
  in the SHU was illegal. On the contrary, it comported perfectly with federal
  regulations, which provide that the BOP 'may' place an iIInate 'in
  administrative·detention status ••• " D.E. 21 at 13. Obviously, however, The
  Constitution trumps federal regulations and it prohibits transferring ~
  prisoners for retaliatory reasons and prohibits the cruel and unusual (and
  unrebutted) conditions the petitioner detailed in the SHU. U.S. Const.: amend~
  I and amend. VIII.
        30. The resp,ondent falsely avers that I brought a claim in the instant
  case "based upon' D.C. Code when I did not. D.E. 21 at 14-15. Please cf. D.E.
  1 at 6 ff 20. To clarify once more, the petitioner has a Constitutionally-~
  protected right to petition The Superior Court       of Washington D.C. under
  U.S. Const. amend. I. The federal constitutition thus also protects any and
  all necessary steps the petitioner must take to bring petitions to the D.C.
  courts, including the instant demand.
        31. Declarant Jenna Epplin avers, "If no response is received within the
  allowable time, the inmate can deem that request denied at that level," while
  she materially omits that there is no such "allowable time" for "Stea 1" of
  the BOP administrative-remedy program and that failure of the respon ent to
  answer a BP-8 turns the administrative-remedy program into a "dead end." D.E.
  21-1 at 3 ff 2. Please cf. 28 C.F.R. § 542.18, contemplating no·response ~
  aeaaline for informal resolution via BP-8; then, please see D.E. 18 at 51-56.
        32. Declarant Jenna Epplin avers, "I also have access to the actual (hard
  copy) remedy filings and responses that are maintained by the BOP," but she
  never avers to have searched those hard copies (which would appear outside of
  SENTRY. Please cf. D.E. 21-1 at 3 ffff 3 and 6.
        32. Declarant Epplin avers, "I have searched this report for any remedies
  related to Incident Report number 3338082. My search revealed that no requests
  for administrative remedy[sic] have been subnitted which refer to this
  incident report," but this is misleading because, as is the instant case, the
  relevant administrative-remedy requests do not directly mention "3338082."
  D.E. 21-1 at 4.
        33. Declarant Epplin further omits from her declaration any mention of
  The Eisele BP-8 or why it went unanswered because to include this information
  would be fatal to the respondent's non-exhaustion defense. Please cf. D.E. 18
  at 30.

                                 - Page 4 of 8 -
                               - Page 23 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 5 of 8 PageID #: 485


       34. Declarant Epplin avered, "SENTRY is used to track all administrative
  remedy subnissions," but 1he C.ourt already knows this is a lie.
       35. In reality, SENTRY is not used to log forms frcxn the first step in
  the administrative-remedy process, described by Declarant Epplfn in the
  preceding paragraph, "Step 1: The inmate must first attempt to resolve the
  issue informally. 28 C.F.R. § 542.13. [1his is commonly referred to as a
  BP~8. ]"
       36. 1hus, one should not expect 1he Eisele BP-8 to show up in the ,
  "search" conducted by Declarant Epplin. This was by design.
       37. Declarant Epplin intentionally conducted no search of the hard copies
  to which she has access because such a search would reveal either that the
  petitioner filed lhe Eisele BP-8 and that the respondent never answered it or
  that the respondent's records of BP-8s are unreliable. Either way, the results
  of any such search by Declarant Epplin would have been adverse to the
  respondent's non-exhaustion defense.
       38. Declarant Rebekka Eisele falsely avers, "As soon as the Petitioner
  ended his hunger strike and was deemed medically stable he was returned to CMU
  general population." D.E. 21-2 at 2 ff 5. Again, please see in contrast, D.E.
  19.                                              -                       --
         38. Declarant D. Matthews materially omits my right to an impartial
  hearing officer in his recitation of the required "procedural safeguards in
  connection with disciplinary hearings." D.E. 21-3 at 2 ff 4.
         39. Declarant D. Matthews nowhere avers that he was an impartial hearing
  officer in my case and he cannot do so without perjuring himself. Id.
         40. Declarant D. Matthews nowhere attempts to rebut my accurate assertion
  that he was biased and already had an outcome for the disciplinary hearing set
  in his mind prior to the hearing even starting. Please c      re D.E. 1 at 19 ff
  97 and D.E. 21-3, then please see also Fed. R. Civ. P. 8 b 6) and D.E. 1 at
  10 ffff 39-198.
         41. Declarant D. Matthews tellingly omits his full name in an· effort to
  keep hidden~other discoverable information about his·background that is
  relevant, admissible, and adverse to the respondent, i.e. the official who
  most controls his paycheck.
         42. Declarant D. Matthews joins Declarant Epplin and the respondent in
  stating falsely that I am "currently serving a 121-month term of imprisonment
  for fraud." Please cf. supra ffff 2-6 and D.E. 21-3 ff 5.
         43. Declarant D. Matthews falsely avers, "that Gottesfeld was demanding
  money and release from prison." D.E. 21-3 at 3 ff 7. Please cf. D.E. 21-1 at
  23, demanding, literally, "a true copy of the order of commit[]ment under
  which each of you, jointly and severly, is detaining me against my will."
         44. That failure to deliver in a timely fashion creates a statutory
  liability for a fixed sum does not turn a request for the performance of a
  statutorily-mandated duty into a demand for "money and release from prison."
  Indeed, this is so obviously the case that respondent's interpretation is
  absurd and clearly a guise to render useless a valid statute that requires
  him to perform a duty that he does not like but that is nonetheless required
  of him.
         45. Declarant D. Matthews falsely purports to know the state of Ms.
  Rebekka Eisele's mind when she read the demand but he has not basis of

                                 - Page 5 of 8 -
                               - Page 24 of 55
Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 6 of 8 PageID #: 486


  personal knowledge to support this bogus claim. D.E. 21-3 at 3 11 7.
        46. Ihe aforementioned audio and video surveillance evidence will show
  after discovery that Ms. Eisele read and fully understood the demand on
  Friday, December 6th, 2019, and that she perceived no threat of "financial
  demise," or other personal consequence.
        47. Indeed, while the respondent and Declarant D. Matthews each pretend
  without basis to know the state of Ms. Rebekka Eisele's mind upon reading the
  demand--and such assertions would be at best inadmissible hearsay--Ms. Rebekka
  Eisele herself made no such statement in her declaration. D.E. 21-2. She
  cannot do so without perjuring herself.
        48. Declarant D. Matthews provides no explanation for his reason for
  departing upwards from the UDC's original recoomendation for sanctions. should
  I be found culpable because the outcome of the hearing and the upwards
  departure were predetermined above his paygrade. Please contrast D.E. 21-3 at
  3 11 9 and id. at 5 11 13.
        49. Declarant D. Matthews falsely avers that I chose two (2) alternates
  for staff representative and waived witnesses, but, in reality, I chose one
  (1) alternate and never waived witnesses. D.E. 21-3 at 4 11 10, "Gottesfeld
  requested a staff representative and two alternates but waived witnesses."
  Please cf., however, id. at 4 11 11, "Gottesfeld also requested an inmate
  witness," and D.E. 21~at 22, ·showing ''Harris" selected as a witness; and
  D.E. 21-3 at 17, showing one (1) selection of staff representative and one (1)
  alternate.
        50. Declarant D. Matthews materially omits that both·the audio and video
  surveillance footage and the inmate witness prove that Ms. Rebekka Eisele read
  and fully understood the demand--and respondend thereto--on Friday, December
  6th, 2020. D.E. 21-3 at 4 1111. Please cf. D.E. 21-3 at 24 No. 2, " ••• Eisele
  read Marty's document before leaving the library" and D.E. 1-1 at 1,
  requesting preservation of footage from, ''FCI Terre Haute CMU Law Library;
  Friday, December 6th~ 2019, 7:20 P.M.ish; Discussion and cop-out exchange
  between Ms. R[ebekkaJ Eisele and Martin s. Gottesfeld."
        51. Declarant D. Matthews falsely avers that my warden-appointed staff
  staff representative (WASR) ''made a statement on [my] behalf," but in reality
  she didn't. D.E. 21-3 at 4 11 12. The only "statement" made by the WASR during
  the hearing IS memorialized accurately in the instant petition. D.E. 1 at 20 11
  101.
        52. Declarant D. Matthews admits that he did not consider the written
  statement of the witness as to Ms. Eisele's comprehension of the demand on
  Friday, December 6th, 2020, but, rather, merely his statement, "that
  Gottesfeld did not intend to extort anyone." Moreover, none of the evidence
  considered by Declarant D. Matthews would lead a reasonable and objective
  finder of fact to believe there was the,necessary mens rea. D.E. 21-3 at 4 11
  12.
        53. Declarant D. Matthews falsely avers that he made his decision, "Based
  upon the greater weight of evidence," but in reality the outcome of the
  hearing was predetermined by somebody other than Declarant Matthews, as
  originally pleaded in the instant petition. D.E. 21-3 at 5 11 13. Plea9e cf.
  D.E. 1 at 14 11 64, at 16 11 72, at 19 11 97, at 21 11 109, and at 22 1111 113, li5-
  116.
        54. Ihe written report prepared by D. Matthews and sworn onto the record

                                   - Page 6 of 8 -
                                 - Page 25 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 7 of 8 PageID #: 487


  by him accurately contradicts his declaration under the penalty of perjury.
  D.E. 21-3 at 10 § III(C)(1), "Inmate waived right to witness. No," and it
  further provides no reason for the failure to bring the witness to the
  hearing, id. § III(C)(2-3). The supposed waiver id. § III(C)(4), if made at
  all, was liii'Knowing and involuntary due to the procedural Due Process error of
  the WASR, D.E. 1 at 19 ml 94.
        55. The supposed statement of the WASR, D.E. 21-3 at 10 § II(C) is false
  and is also,inadmissible hearsay. I would like to cross-examine the WASR and
  Declarant Matthews. I would also call as witnesses in the case C.O. S. Harvey,
  OHO Jason Bradley,'and Declarant Rebekka Eisele.
        56. The DHO's written report reiterates that he did not consider the
  testimony of my witness--in direct conflict with his statement under the
  penalty of perjury. Please contrast D.E. 21-3 at 4 ~ 12(b) and D.E. 21-3 at 10
  § III(D).
        57. The DHO's written report confirms that there was no "Confidential
  information" that precluded me. from receiving any of the exculpatory evidence
  that I was denied. D.E. 21-3 at 10 § III(E).
        58. Tellingly, Declarant D. Matthews falsely avers, "The OHO can find no
  evidence that the date of incident should have been December 6, 2019, instead
  of December 9, 2019," right after, in the same section, he quotes "the
  reporting officer" specifying the date of the incident, "On the evening of
  December 6, 2019, at approximately 1920 hrs." D.E. 21-3 at 11 § V.
        59. Declarant D. Matthews falsely avers that the audio and video
  surveillance footage is unclear. Id. at 11 § V. This is a lie and it is the
  same lie used by other coconspirators in this CMU to cover-up the ISIS-
  inspired murder of Mr. Robert David Neal in this CMU more than a year ago--an
  incident that has resulted in no criminal charges whatsoever.
        60. To be more specific: CMU administrators claim that audio and video·
  surveillance footage of Mr. Neat! s murder were unclear, when, in reality, it
  shows that staff were at best deliberately indifferent to the conditions that
  proximately led to Mr. Neal's near-beheading. This claim also mirrors those
  false claims used by other BOP staff to avoid liability for the deaths of
  Whitey Bulger and Jeffrey Epstein. Congress, in contrast, has found that
  misconduct is regularly covered-up in the BOP. Congress's finding in this
  regard is entitled to greater credibility than Declarant Matthews. I wish to
  see the footage that Declarant Matthews claims is unclear and that the WASR
  was required to obtain on my behalf in time for me to present it along with a
  written statement derived therefrom at the hearing.
        61. Declarant D. Matthews purported reasons for his actions, D.E. 21-3 at
  12 § VII, are a bald-faced lie, as detailed supra.
        62. I am unable to serve process of my filings today by mail because the
  respondent in the case is violating 28 C.F.R. § 543.11(g) and refusing to
  allow me to make sufficient photocopies after also violating 28 C.F.R. §
  543.11(b) by not fixing the CMU law-library copy machine for weeks now.
        63. Therefore, I have to rely on the fact that the respondent already
  reads and digitally preserves the contents of my filings with The Court and
  shares them with his counsel preemptively before The Court even sees them in
  order to serve the respondent pursuant to Fed. R. Civ. P. 5(b)(2)(B)(i) and
  28 C.F.R. § 540.203.

                                 - Page 7 of 8 -
                               - Page 26 of 55 -
Case 2:20-cv-00012-JRS-MJD Document 33-1 Filed 03/27/20 Page 8 of 8 PageID #: 488




         I declare that the foregoing is true and correct under the penalty of
   perjury under the laws of The United States. Executed on Friday, March 20th,
   2020.


    by~
     Martin S. Gottesfeld




                                  - Page 8 of 8 -
                               - Page 27 of 55 -
